              Case 1:20-cv-04655-ER Document 28 Filed 10/14/20 Page 1 of 1




                                                            October 13, 2020

VIA ECF

Hon. Edgardo Ramos
U.S. District Court – S.D.N.Y.
40 Foley Square, Courtroom 619
New York, NY 10007

          Re:                  Gerald Green v. Capital One, N.A., et al.
          Index:               1:20-cv-04655-ER-KNF

Your Honor:

          My office represents Plaintiff Gerald Green in the above-referenced matter.
        We write on consent of Defendant Capital One, N.A. (the remaining Defendant in this
action) to request a two-week extension to submit our opposition to the pending motion to dismiss
and a related extension of two weeks for Defendant to serve their reply, if any. The reasons for
this request are the press of other litigation-related deadlines and obligations as well as the recent
departure from my firm of one of the lawyers assigned to this matter.
         Defendant Capital One, N.A. filed a Motion to Dismiss on September 23, 2020 (Docket
Entry No. 20). In its endorsement of the motion (Docket Entry No. 23), the Court directed Plaintiff
to file his opposition on or before October 16, 2020 and Defendant to file its reply, if any, on or
before October 23, 2020. As amended, Plaintiff’s opposition to the motion to dismiss would be
due on or before October 30, 2020 and Defendant’s reply, if any, would be due November 6, 2020.
       This is the first request for an extension of this deadline. Defendant does not object to the
extension of the briefing schedule. The requested extension does not impact any other case
deadlines. No further requests regarding this deadline are anticipated.
                                                            Respectfully,
                                                            /s/Evan S. Rothfarb
                                                            Evan S. Rothfarb

cc: all counsel of record                                   The plaintiff is directed to file his opposition by
                                                            October 30, 2020 and the defendant's reply is
                                                            due by November 6, 2020. SO ORDERED.




                                                                      10/14/2020




 T. 212.500.6114                                                                              80 Broad Street
 F. 646.612.7996                                                                                   Suite 1301
 E. erothfarb@consumerprotection.net                                                      New York, NY 10004
